Case: 1:19-cv-01611-DCN Doc #: 37-17 Filed: 06/25/20 1 of 27. PageID #: 3426




                    EXHIBIT 17
            Case: 1:19-cv-01611-DCN Doc #: 37-17 Filed: 06/25/20 2 of 27. PageID #: 3427
                                                                             UNITED STATES DEPARTMENT OF COMMERCE
                                                                             United States Patent and Trademark Office
                                                                             Address:   COMMISSIONERFORPATENTS
                                                                                        P.O. Box 1450
                                                                                        Alexandria, Virginia 22313-1450
                                                                                        www.uspto.gov




    APPLICATION NO.            FILING DATE            FIRST NAMED INVENTOR        ATTORNEY DOCKET NO.                     CONFIRMATION NO.

       15/294,957               10/17/2016               Andrew Sherman             POWD 200032US02                             8034

       27885            7590             0510312019
                                                                                                              EXAMINER
       FAY SHARPE LLP
                                                                                                        WANG, NICHOLAS A
       1228 Euclid Avenue, 5th Floor
       The Halle Building
       Cleveland, OH 44115                                                                   ART UNIT                      PAPER NUMBER

                                                                                                 1734


                                                                                            MAIL DATE                      DELIVERY MODE

                                                                                             05/03/2019                        PAPER


Please find below and/or attached an Office communication concerning this application or proceeding.

The time period for reply, if any, is set in the attached communication.




PTOL-90A (Rev. 04/07)
                    Case: 1:19-cv-01611-DCN Doc #: 37-17 Filed: 06/25/20 3 of 27. PageID #: 3428
                                                                                   Application No.                               Applicant(s)
                                                                                   15/294,957                                    Sherman et al.
                      Office Action Summary                                        Examiner                                      Art Unit           AIA (FITF) Status
                                                                                   NICHOLAS A WANG                               1734               Yes
                -- The MAILING DA TE of this communication appears on the cover sheet with the correspondence address --
 Period for Reply
    A SHORTENED STATUTORY PERIOD FOR REPLY IS SET TO EXPIRE 3 MONTHS FROM THE MAILING
 DATE OF THIS COMMUNICATION.
                                                            -
           Extensions of time may be available under the provisions of 37 CFR 1.136(a). In no event, however, may a reply be timely filed after SIX (6) MONTHS from the mailing
           date of this communication.
           If NO period for reply is specified above, the maximum statutory period will apply and will expire SIX (6) MONTHS from the mailing date of this communication.
           Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 U.S.C. § 133).
           Any reply received by the Office later than three months after the mailing date of this communication, even if timely filed, may reduce any earned patent term
           adjustment. See 37 CFR 1.704(b).

 Status
       1)~ Responsive to communication(s) filed on 1/29/2019.
          0 A declaration(s)/affidavit(s) under 37 CFR 1.130(b) was/were filed on           .
      2a)O This action is FINAL.                       2b) ~ This action is non-final.
       3)0 An election was made by the applicant in response to a restriction requirement set forth during the interview on
           _ _ ;the restriction requirement and election have been incorporated into this action.
       4)0 Since this application is in condition for allowance except for formal matters, prosecution as to the merits is
           closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.

 Disposition of Claims*
     5) ~ Claim(s)      26-32 and 34-93 is/are pending in the application.
                 5a) Of the above claim(s) 40 and 44-45 is/are withdrawn from consideration.
         6)    O      Claim(s) _ _ is/are allowed.
         7)    ~      Claim(s) 26-32,34-39,41-43 and 46-93 is/are rejected.
         8)    0      Claim(s) _ _ is/are objected to.
         9)    O      Claim(s) _ _ are subject to restriction and/or election requirement
 * If any claims have been determined allowable, you may be eligible to benefit from the Patent Prosecution Highway program at a
 participating intellectual property office for the corresponding application. For more information, please see
 http://www.uspto.gov/patents/init events/pph/index.jsp or send an inquiry to PPHfeedback@uspto.gov.

 Application Papers
   10)0 The specification is objected to by the Examiner.
      11 )~ The drawing(s) filed on 10/17/2016 is/are:                      a)~      accepted or b)O objected to by the Examiner.
                 Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a).
                   Replacement drawing sheet(s) including the correction is required if the drawing(s) is objected to. See 37 CFR 1.121 (d).

 Priority under 35 U.S.C. § 119
    12)0 Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
     Certified copies:
           a)O All      b)O Some**    c)O None of the:
                     1.0       Certified copies of the priority documents have been received.
                     2.0       Certified copies of the priority documents have been received in Application No. _ _ .
                     3.0       Copies of the certified copies of the priority documents have been received in this National Stage
                               application from the International Bureau (PCT Rule 17.2(a)).
  ** See the attached detailed Office action for a list of the certified copies not received.



 Attachment{s)
 1) ~ Notice of References Cited (PT0-892)                                                        3)   O   Interview Summary (PT0-413)
                                                                                                           Paper No(s)/Mail Date _ _ .
 2) ~ Information Disclosure Statement(s) (PTO/SB/08a and/or PTO/SB/08b)
      Paper No(s)/Mail Date 9/19/2017, 1/24/2018, 12/19/2018, 3/05/2019.
                                                                                                  4)   0   Other: _ _ .

U.S. Patent and Trademark Office
PTOL-326 (Rev. 11-13)                                                    Office Action Summary                                Part of Paper No./Mail Date 20190207
     Case: 1:19-cv-01611-DCN Doc #: 37-17 Filed: 06/25/20 4 of 27. PageID #: 3429

Application/Control Number: 15/294,957                                                                    Page 2
Art Unit: 1734
                                   DETAILED CORRESPONDENCE

     Claims 26-32 and 34-93 are pending, and claims 26-32, 34-39, 41-43, and 46-93 are

                                           currently under review.

                                  Claims 40 and 44-45 are withdrawn.

                                   Claims 1-25 and 33 are cancelled.



                                    Notice of Pre-A/A or A/A Status

1.       The present application, filed on or after March 16, 2013, is being examined

under the first inventor to file provisions of the AIA.



                                           Election/Restrictions

2.       Applicant's election of species i(2) and ii(2) in the reply filed on 1/29/2019 is

acknowledged (see previous restriction requirement for further details). Because

applicant did not distinctly and specifically point out the supposed errors in the

restriction requirement, the election has been treated as an election without traverse

(MPEP § 818.01 (a)).

3.       Claims 40 and 44-45 are withdrawn from further consideration pursuant to 37

CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic

or linking claim. Election was made without traverse in the reply filed on 1/29/2019.



                                   Claim Rejections - 35 USC § 112

4.       The following is a quotation of 35 U.S.C. 112(b):
         (b) CONCLUSION.-The specification shall conclude with one or more claims particularly
         pointing out and distinctly claiming the subject matter which the inventor or a joint inventor
         regards as the invention.
     Case: 1:19-cv-01611-DCN Doc #: 37-17 Filed: 06/25/20 5 of 27. PageID #: 3430

Application/Control Number: 15/294,957                                                                       Page 3
Art Unit: 1734

         The following is a quotation of 35 U.S.C. 112 (pre-AIA), second paragraph:
         The specification shall conclude with one or more claims particularly pointing out and distinctly
         claiming the subject matter which the applicant regards as his invention.


5.       Claims 26-32, 34-39, 41-43, and 46-83 are rejected under 35 U.S.C. 112(b) or

35 U.S.C. 112 (pre-AIA), second paragraph, as being indefinite for failing to particularly

point out and distinctly claim the subject matter which the inventor or a joint inventor, or

for pre-AIA the applicant regards as the invention. Specifically, the term "low solubility"

in claims 26, 47, 60, and 76 is a relative term which renders the claim indefinite. The

aforementioned term is not defined by the claim, the specification does not provide a

standard for ascertaining the requisite degree, and one of ordinary skill in the art would

not be reasonably apprised of the scope of the invention. Therefore, it is not clear to the

examiner as to what degree of solubility is required by the term "low." The examiner

interprets the aforementioned term to be met by any degree of solubility that one of

ordinary skill in the art could consider to be "low."

6.       Claims 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA),

second paragraph, as being indefinite for failing to particularly point out and distinctly

claim the subject matter which the inventor or a joint inventor, or for pre-AIA the

applicant regards as the invention. Specifically, claims 28-29 recite the limitations of

" ... to improve tensile strength ... " and" ... without significantly affecting a dissolution

rate ... " Firstly, it is noted that "improve" is a qualitative term, such that it is unclear to

the examiner as to what is required by the term "improve" because said term can refer

to either an increase or decrease in properties depending on the application. The

examiner interprets said term to refer to any increase or decrease in properties that

would have been desirable. Secondly, it is unclear as to what degree of effect is
     Case: 1:19-cv-01611-DCN Doc #: 37-17 Filed: 06/25/20 6 of 27. PageID #: 3431

Application/Control Number: 15/294,957                                                   Page 4
Art Unit: 1734
required by the recitation of "significantly affecting ... " The examiner interprets the

aforementioned recitation to mean any degree in change of dissolution rate that would

have been considered to be "significant" by one of ordinary skill.

7.       Claims 31, 34-35, 38-39, 41-43, 46, 49-52, 62-63, and 71 are rejected under 35

U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA), second paragraph, as being indefinite for

failing to particularly point out and distinctly claim the subject matter which the inventor

or a joint inventor, or for pre-AIA the applicant regards as the invention. Specifically, the

aforementioned claims recite the limitation ""said particles" in line 1, respectively. There

is insufficient antecedent basis for this limitation in the claim. It is unclear as to whether

the claimed particles refer to "a plurality of particles," "metal particles," or "metal alloy

particles" as recited in independent claims 26, 47, and 60. The examiner interprets the

aforementioned recitation to refer to any of the above particles.

8.       Claims 76-83 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA),

second paragraph, as being indefinite for failing to particularly point out and distinctly

claim the subject matter which the inventor or a joint inventor, or for pre-AIA the

applicant regards as the invention. Specifically, claim 76 recites "providing one or more

secondary metals ... selected from ... carbon." The examiner notes that carbon is not

considered to be a metallic material, such that it is unclear to the examiner as to how

carbon can be included in the recited list of "secondary metals." The examiner

interprets the instant claim to refer to any secondary metal as recited, in addition to

carbon as a potential element.
     Case: 1:19-cv-01611-DCN Doc #: 37-17 Filed: 06/25/20 7 of 27. PageID #: 3432

Application/Control Number: 15/294,957                                                                        Page 5
Art Unit: 1734



                                   Claim Rejections - 35 USC § 103

9.       In the event the determination of the status of the application as subject to AIA 35

U.S.C. 102 and 103 (or as subject to pre-AIA 35 U.S.C. 102 and 103) is incorrect, any

correction of the statutory basis for the rejection will not be considered a new ground of

rejection if the prior art relied upon, and the rationale supporting the rejection, would be

the same under either status.

10.      This application currently names joint inventors. In considering patentability of the

claims the examiner presumes that the subject matter of the various claims was

commonly owned as of the effective filing date of the claimed invention(s) absent any

evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to

point out the inventor and effective filing dates of each claim that was not commonly

owned as of the effective filing date of the later invention in order for the examiner to

consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2)

prior art against the later invention.

11.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all

obviousness rejections set forth in this Office action:

         A patent for a claimed invention may not be obtained, notwithstanding that the claimed
         invention is not identically disclosed as set forth in section 102, if the differences between the
         claimed invention and the prior art are such that the claimed invention as a whole would have
         been obvious before the effective filing date of the claimed invention to a person having
         ordinary skill in the art to which the claimed invention pertains. Patentability shall not be
         negated by the manner in which the invention was made.

12.      The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148

USPQ 459 (1966), that are applied for establishing a background for determining

obviousness under 35 U.S.C. 103 are summarized as follows:
  Case: 1:19-cv-01611-DCN Doc #: 37-17 Filed: 06/25/20 8 of 27. PageID #: 3433

Application/Control Number: 15/294,957                                                 Page 6
Art Unit: 1734
      1. Determining the scope and contents of the prior art.

      2. Ascertaining the differences between the prior art and the claims at issue.

      3. Resolving the level of ordinary skill in the pertinent art.

      4. Considering objective evidence present in the application indicating

obviousness or nonobviousness.

13.   Claims 26-32, 34, 37-39, 41-42, and 72-75, is/are rejected under 35 U.S.C. 103

as being unpatentable over Seals et al. (US 2012/0177905) in view of Ye et al. (2004,

Review of recent studies in magnesium matrix composites), or alternatively in view of

the aforementioned prior art and further in view of Marya et al. (US 2007/0181224).

      a.     Regarding claim 26, Seals et al. discloses a method of manufacturing a

      metallic composite having nanostructures incorporated therein [abstract]; wherein

      said nanostructures are mixed and stirred into a liquid base material during

      casting to achieve a dispersion [0047]. The examiner considers the

      aforementioned method to naturally meet the claimed steps of heating, mixing,

      and cooling because said steps would naturally occur in a typical casting

      process. See MPEP 2145(11). Seals et al. further discloses that the base

      material can be a second-row metal alloy and that the nanostructure material can

      be carbon [0030]. It would have been obvious to select Mg from the disclosed

      group of "second-row metals" because one of ordinary skill would have been able

      to envisage each element of the group of elements disclosed by Seals et al. See

      MPEP 2144.08(11)(A)(4)(a). Seals et al. further discloses that nanostructures are

      inert, which the examiner considers to meet the limitation of "low solubility"
  Case: 1:19-cv-01611-DCN Doc #: 37-17 Filed: 06/25/20 9 of 27. PageID #: 3434

Application/Control Number: 15/294,957                                                  Page 7
Art Unit: 1734
      because an inert material will naturally have low reactivity and therefore have low

      solubility [0010, 0040]. See MPEP 2145(11).

             Seals et al. does not expressly teach that the nanostructures are not fully

      melted during mixing and cooling. However, the examiner submits that the

      melting temperature of carbon is sufficiently higher than that of Mg such that one

      of ordinary skill would have naturally expected the carbon nanostructures of

      Seals et al. to not have been fully melted. See MPEP 2145(11).

             Seals et al. further discloses that the nanostructures are incorporated into

      the composite structure along the grain boundaries [abstract]. Absent persuasive

      evidence to the contrary, the examiner considers all of the nanostructures of

      Seals et al. to be located on the grain boundary since Seals et al. is silent

      regarding a specific amount of nanostructures on the grain boundary, as would

      have been reasonably recognized by one of ordinary skill. Alternatively, Seals et

      al. does not expressly teach that at least 50 percent of particles are located on

      the grain boundary. However, the examiner submits that the method of Seals et

      al. is substantially similar to that of the instant claim such that a similar effect of

      particle dispersion to the grain boundaries would have been expected. See

      MPEP 2112.01. Specifically, the instant invention discloses that the

      aforementioned effect can be achieved through stir-casting and due to the

      inherent insolubility of the particle material and difference in atomic structure

      between the melt material and particle material [p.3 ln.17-20 of instant

      specification]. As stated previously, Seals et al. discloses stir-casting [0047].

      The examiner also notes that carbon nanostructures are inherently insoluble in
 Case: 1:19-cv-01611-DCN Doc #: 37-17 Filed: 06/25/20 10 of 27. PageID #: 3435

Application/Control Number: 15/294,957                                                  Page 8
Art Unit: 1734
      the Mg melt, wherein carbon and Mg have different atomic structures such that a

      similar grain boundary structure would have been expected, as stated previously.

      Similarly, although Seals et al. does not expressly teach a dissolution rate as

      instantly claimed, the examiner submits that the substantially identical composite

      and method of manufacturing as disclosed by Seals et al. would naturally result

      in a similar dissolution property. See MPEP 2112.

             The examiner notes that the recitations of " ... to form a mixture," " ... to

      obtain a desired dissolution rate,"" ... to obtain a composition and morphology,"

      and " ... to obtain a galvanic corrosion rate" are instances of functional language

      which is considered to be met by the instant claim because the disclosed method

      and structure of Seals et al. is considered to be fully able to achieve the

      aforementioned limitations.

             Seals et al. does not expressly teach that the nanostructures can also

      include metal or metal alloy particles having a melting point greater than that of

      the base material. Ye et al. discloses that metals such as Cu, Ni, and Ti are

      known to be used as reinforcement agents in Mg composites because said

      metals have high melting points and low solubility [p.6161 col.2 ln.9-13].

      Therefore, it would have been obvious to include metals of Cu, Ni, or Ti as a

      reinforcing agent for an Mg composite because said metals have high melting

      points and low solubility. The examiner notes that Cu, Ni, and Ti naturally have a

      higher melting point than Mg. See MPEP 2145(11).

             Alternatively, Seals et al. and Ye et al. do not expressly teach a dissolution

      rate as instantly claimed. However, the examiner considers said limitation to be
 Case: 1:19-cv-01611-DCN Doc #: 37-17 Filed: 06/25/20 11 of 27. PageID #: 3436

Application/Control Number: 15/294,957                                               Page 9
Art Unit: 1734
      a result-effective variable that would have been obvious to one of ordinary skill in

      view of Marya et al. Marya et al. discloses structural composites for oilfield

      applications [0005-0006]; wherein said composites can have compositions with

      enhanced reactivity (ie. faster dissolution rate) or reduced reactivity (ie. slow

      dissolution rate) relative to alkaline-alkaline earth elements in said composite

      because it is desirable to controllably enhance or delay degradation of the

      composite in oilfield applications depending on the specific application

      requirement [0007]. In other words, the rate of dissolution is disclosed by Marya

      et al. as a result-effective variable which allows desirable control over

      enhancement or delay of degradation of an oilfield component. Therefore, since

      the dissolution rate in general (ie. in any medium) is disclosed by Marya et al. to

      be a result-effective variable, as stated previously, the examiner submits that it is

      not inventive to discover the optimal or workable ranges of a dissolution rate

      when the general conditions of how controlling the dissolution rate allows one to

      desirably control the degradation of an oilfield component are previously

      disclosed in the prior art. See MPEP 2144.05(11).

      b.     Regarding claim 27, the aforementioned combinations disclose the

      method of claim 26 (see previous). As stated previously, Seals et al. further

      discloses stirring during casting, or stir-casting [0047].

      c.     Regarding claims 28-29, the aforementioned combinations disclose the

      method of claim 26 (see previous). Seals et al. further discloses that subsequent

      thermomechanical or field processing can provided tailored enhancement of the

      desired properties [0047]. The examiner considers thermomechanical
 Case: 1:19-cv-01611-DCN Doc #: 37-17 Filed: 06/25/20 12 of 27. PageID #: 3437

Application/Control Number: 15/294,957                                                    Page 1O
Art Unit: 1734
      processing to meet the limitation of heat treatment. The examiner further

      considers thermomechanical or field processing to meet the limitation of

      deformation since the material will naturally have to undergo deformation in the

      aforementioned processes. See MPEP 2145(11). The examiner notes that the

      recitations of " ... to improve" is an instance of functional language of the claimed

      heat treating and deforming, which is considered to be met by the disclosure of

      Seals et al. in view of the aforementioned interpretation of the instant claim

      limitations because the processing of Seals et al. is considered to be fully

      capable of improving mechanical properties while still maintaining desired

      properties (ie. dissolution rate) in the final material.

      d.     Regarding claims 30 and 72, the aforementioned combinations disclose

      the method of claim 26 (see previous). Seals et al. further discloses that the

      material can be molded for part formation, which the examiner considers to meet

      the limitation of "forming" [0047]. The examiner notes that the recitations of

      " ... for a) separating ... " and" ... in a well drilling or completion operation" are

      instances of functional language of the claimed forming, which is considered to

      be met by the disclosure of Seals et al. because the examiner does not consider

      said limitations to impart any further significant structure or manipulative

      processing steps absent persuasive evidence to the contrary. Therefore, the

      examiner considers the part formation of Seals et al. to be fully capable of

      forming a part shape that meets the instant claim.

      e.     Regarding claim 31, the aforementioned combinations disclose the

      method of claim 26 (see previous). The examiner notes that the carbon of Seals
 Case: 1:19-cv-01611-DCN Doc #: 37-17 Filed: 06/25/20 13 of 27. PageID #: 3438

Application/Control Number: 15/294,957                                           Page 11
Art Unit: 1734
      et al. and aforementioned metals of Ye et al. will naturally have a melting point as

      instantly claimed. See MPEP 2145(11).

      f.      Regarding claim 32, the aforementioned combinations disclose the

      method of claim 26 (see previous). Since Seals et al. does not disclose a

      specific amount of Mg, the examiner submits that one of ordinary skill would have

      reasonably been motivated to utilize a Mg material (ie. majority Mg) absent

      persuasive evidence to the contrary to arrive at the claimed invention.

      Alternatively, the examiner notes that the Mg composites of Ye et al. contain a

      majority of Mg as the matrix phase, as would have been recognized by one of

      ordinary skill.

      g.      Regarding claim 34, the aforementioned combinations disclose the

      method of claim 26 (see previous). As stated previously, Seals et al. discloses

      that the nanostructure particles can be carbon [0030]; and Ye et al. discloses

      inclusions of Cu, Ni, or Ti [p.6161 col.2 ln.9-13].

      h.      Regarding claim 37, the aforementioned combinations disclose the

      method of claim 26 (see previous). As stated previously, Seals et al. discloses

      that the particles can be nanostructures, which the examiner recognizes to mean

      nano-size particles, which are naturally smaller than the micron scale. See

      MPEP 2145(11).

      i.      Regarding claim 38, the aforementioned combinations disclose the

      method of claim 26 (see previous). The examiner considers a "second-row"

      material and carbon to be compositionally different.
 Case: 1:19-cv-01611-DCN Doc #: 37-17 Filed: 06/25/20 14 of 27. PageID #: 3439

Application/Control Number: 15/294,957                                                   Page 12
Art Unit: 1734
      j.     Regarding claim 39, the aforementioned combinations disclose the

      method of claim 26 (see previous). The examiner considers the nanostructures

      of Seals et al. to naturally have a size and shape. See MPEP 2145(11). The

      examiner notes that the recitation of " ... to control a dissolution rate" is an

      instance of functional language of the claimed shape, which does not impart any

      further significant structural limitations or manipulative processing steps absent

      persuasive evidence to the contrary. Therefore, the examiner considers the

      particle shape and size of Seals et al. to be fully capable of controlling a

      dissolution rate.

      k.     Regarding claim 41, the aforementioned combinations disclose the

      method of claim 26 (see previous). The examiner notes that carbon, Ni, Cu, and

      Ti all naturally have a higher cathodic potential than Mg. See MPEP 2145(11).

      I.     Regarding claim 42, the aforementioned combinations disclose the

      method of claim 26 (see previous). As stated previously, Seals et al. discloses

      that the carbon nanostructures are inert, which the examiner considers to mean

      that they have no reactivity (ie. zero solubility) [0010, 0040]. The examiner

      submits that, absent a persuasive teaching to the contrary, one of ordinary skill

      would reasonably consider an inert material to not be reactive (ie. not soluble, or

      zero solubility).

      m.     Regarding claims 73-75, the aforementioned combinations disclose the

      method of claims 26 (see previous). Seals et al. and Ye et al. do not expressly

      teach the dissolution rates as claimed. However, as stated previously, since

      Seals et al. discloses a substantially identical composite material and
 Case: 1:19-cv-01611-DCN Doc #: 37-17 Filed: 06/25/20 15 of 27. PageID #: 3440

Application/Control Number: 15/294,957                                             Page 13
Art Unit: 1734
      substantially identical method of manufacture, the examiner submits that a

      similar property of dissolution rate would have been expected in the disclosure of

      Seals et al. relative the instant claims. See MPEP 2112.01. Alternatively, as

      stated previously, examiner considers said limitations of dissolution rate to be a

      result-effective variable that would have been obvious to one of ordinary skill in

      view of Marya et al. Marya et al. discloses structural composites for oilfield

      applications [0005-0006]; wherein said composites can have compositions with

      enhanced reactivity (ie. faster dissolution rate) or reduced reactivity (ie. slow

      dissolution rate) relative to alkaline-alkaline earth elements in said composite

      because it is desirable to controllably enhance or delay degradation of the

      composite in oilfield applications depending on the specific application

      requirement [0007]. In other words, the rate of dissolution is disclosed by Marya

      et al. as a result-effective variable which allows desirable control over

      enhancement or delay of degradation of an oilfield component. Therefore, since

      the dissolution rate in general (ie. in any medium) is disclosed by Marya et al. to

      be a result-effective variable, as stated previously, the examiner submits that it is

      not inventive to discover the optimal or workable ranges of a dissolution rate

      when the general conditions of how controlling the dissolution rate allows one to

      desirably control the degradation of an oilfield component are previously

      disclosed in the prior art. See MPEP 2144.05(11).

14.   Claims 35, 47-52, 56-63, 67-71, and 84-89 is/are rejected under 35 U.S.C. 103

as being unpatentable over the aforementioned combinations as applied to claim 26
 Case: 1:19-cv-01611-DCN Doc #: 37-17 Filed: 06/25/20 16 of 27. PageID #: 3441

Application/Control Number: 15/294,957                                            Page 14
Art Unit: 1734
above, and further in view of Hassan et al. (2002, Development of a novel magnesium-

copper based composite with improved mechanical properties).

      n.      Regarding claim 35, the aforementioned combinations disclose the

      method of claim 26 (see previous). The aforementioned combinations do not

      expressly teach an amount of the particles. Hassan et al. discloses a

      magnesium-copper composite, wherein copper particles are included in an

      amount of 17.95 weight percent such that improved mechanical properties are

      achieved [abstract]. Therefore, it would have been obvious to modify the method

      of Seals et al. and Ye et al. by utilizing a specific amount of 17.96 weight percent

      of Cu particles such that mechanical properties can be improved.

      o.      Regarding claims 47, 52, 60, and 63, the examiner notes that the instant

      claim merely combines the limitations of claims 26 and 34-35, which are

      previously shown to be met by the aforementioned combination (see previous).

      Therefore, the examiner considers the disclosure of the aforementioned

      combination to also meet the limitations of claims 47 and 60.

      p.      Regarding claims 48 and 61, the aforementioned combinations disclose

      the method of claims 47 and 60 (see previous). Since Seals et al. does not

      disclose a specific amount of Mg, the examiner submits that one of ordinary skill

      would have reasonably been motivated to utilize a Mg material (ie. majority Mg)

      absent persuasive evidence to the contrary to arrive at the claimed invention.

      Alternatively, the examiner notes that the Mg composites of Ye et al. contain a

      majority of Mg as the matrix phase, as would have been recognized by one of

      ordinary skill.
 Case: 1:19-cv-01611-DCN Doc #: 37-17 Filed: 06/25/20 17 of 27. PageID #: 3442

Application/Control Number: 15/294,957                                            Page 15
Art Unit: 1734
      q.     Regarding claims 49 and 71, the aforementioned combinations disclose

      the method of claims 47 and 60 (see previous). As stated previously, Seals et al.

      discloses that the carbon nanostructures are inert, which the examiner considers

      to mean that they have no reactivity (ie. zero solubility) [0010, 0040]. The

      examiner submits that, absent a persuasive teaching to the contrary, one of

      ordinary skill would reasonably consider an inert material to not be reactive (ie.

      not soluble, or zero solubility).

      r.     Regarding claim 50, the aforementioned combinations disclose the

      method of claim 47 (see previous). As stated previously, Seals et al. discloses

      that the particles can be nanostructures, which the examiner recognizes to mean

      nano-size particles, which are naturally smaller than the micron scale. See

      MPEP 2145(11).

      s.     Regarding claims 51 and 62, the aforementioned combinations disclose

      the method of claims 47 and 60 (see previous). The examiner notes that the

      carbon of Seals et al. and aforementioned metals of Ye et al. will naturally have a

      melting point as instantly claimed. See MPEP 2145(11).

      t.     Regarding claims 56-58 and 67-69, the aforementioned combinations

      disclose the method of claims 47 and 60 (see previous). The aforementioned

      combination does not expressly teach the dissolution rates as claimed.

      However, as stated previously, since Seals et al. discloses a substantially

      identical composite material and substantially identical method of manufacture,

      the examiner submits that a similar property of dissolution rate would have been

      expected in the disclosure of Seals et al. relative the instant claims. See MPEP
 Case: 1:19-cv-01611-DCN Doc #: 37-17 Filed: 06/25/20 18 of 27. PageID #: 3443

Application/Control Number: 15/294,957                                                 Page 16
Art Unit: 1734
       2112.01. Again, the examiner alternatively submits that the claimed dissolution

       rates would have been obvious because dissolution rate is a result-effective

       variable in view of Marya et al. as stated previously. See MPEP 2144.05(11).

       u.       Regarding claims 59 and 70, the aforementioned combinations disclose

       the method of claims 47 and 60 (see previous). Seals et al. further discloses that

       the material can be molded for part formation, which the examiner considers to

       meet the limitation of "forming" [0047]. The examiner notes that the recitation of

       " ... in a well drilling or completion operation" is an instance of functional language

       of the claimed forming, which is considered to be met by the disclosure of Seals

       et al. because the examiner does not consider said limitations to impart any

       further significant structure or manipulative processing steps absent persuasive

       evidence to the contrary. Therefore, the examiner considers the part formation of

       Seals et al. to be fully capable of forming a part shape that meets the instant

       claim.

       v.       Regarding claims 84-89, the aforementioned combinations disclose the

       method of claims 34, 52, and 63 (see previous). The examiner notes that the

       inclusion of Cu particles of Hassan et al. meets the limitation of "particles

       including Cu."

15.    Claim 36, 53-55, and 64-66 is/are rejected under 35 U.S.C. 103 as being

unpatentable over the aforementioned combinations as applied to claim 26 above, and

further in view of Ye et al. (2005, Microstructure and tensile properties of

Ti6A/4V/AM608 magnesium matrix composite, herein referred to as Ye et al. '05).
 Case: 1:19-cv-01611-DCN Doc #: 37-17 Filed: 06/25/20 19 of 27. PageID #: 3444

Application/Control Number: 15/294,957                                             Page 17
Art Unit: 1734
      w.     Regarding claims 36, 53-55, and 64-66, the aforementioned combinations

      disclose the method of claims 26, 47, and 60 (see previous). The

      aforementioned combinations do not expressly teach inclusions of Al and Zn as

      claimed. Ye et al. ('05) discloses a magnesium-titanium composite, wherein the

      magnesium material can be a AM60B grade having Al from 5.6 to 6.4 and Zn

      from up to 0.2 weight percent [abstract, table 1]. Ye et al. ('05) discloses said

      alloy to have high temperature strength, among other properties [abstract, p.162

      col.1 ln.1-3]. Therefore, it would have been obvious to one of ordinary skill to

      modify the method of the aforementioned combinations by utilizing the Mg grade

      alloy disclosed by Ye et al. ('05) to achieve high temperature strength among

      other properties.

16.   Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over the

aforementioned combinations as applied to claim 26 above, and further in view of

Kumar et al. (2011, Mechanical and tribological behavior of particulate reinforced

aluminum metal matrix composites - a review).

      x.     Regarding claim 43, the aforementioned combinations disclose the

      method of claim 26 (see previous). The aforementioned combinations do not

      expressly teach a particle surface area as instantly claimed. Kumar et al.

      discloses that particle parameters such as size and shape, and therefore surface

      area as determined by the examiner, is an important factor in affecting composite

      wear rate and other mechanical properties such as hardness, wherein hardness

      is specifically directly affected by reinforcement volume, and therefore surface

      area [p.62 In. 7-11, p.65 ln.11-13]. In other words, reinforcement surface area is
 Case: 1:19-cv-01611-DCN Doc #: 37-17 Filed: 06/25/20 20 of 27. PageID #: 3445

Application/Control Number: 15/294,957                                            Page 18
Art Unit: 1734
      disclosed by Kumar et al. to be a result-effective variable which directly affects

      composite mechanical properties such as hardness and wear rate. Therefore,

      since Kumar et al. discloses surface area to be a result-effective variable as

      stated previously, the examiner submits that it is not inventive to discover the

      optimal ranges of surface area when the general conditions of how reinforcement

      surface area affects composite mechanical properties are previously disclosed in

      the prior art. See MPEP 2144.05(11).

17.   Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over the

aforementioned combinations as applied to claim 26 above, and further in view of

Hasan et al. (2002, Development of a novel magnesium-copper based composite with

improved mechanical properties) and ASM Handbooks (2001, Micromechanics of

discontinuously reinforced MMCs).

      y.     Regarding claim 46, the aforementioned combinations disclose the

      method of claim 26 (see previous). The aforementioned combinations do not

      expressly teach spherical particles as instantly claimed. As stated previously,

      Hasan et al. discloses a magnesium-copper composite, wherein copper particles

      are included in an amount of 17.95 weight percent in a size range of 8 to 11

      micrometers such that improved mechanical properties are achieved [abstract].

      Therefore, it would have been obvious to modify the method the aforementioned

      combinations by utilizing the Cu particles of Hassan et al. such that mechanical

      properties can be improved. The examiner notes that the particle size range of

      Hassan et al. meets the limitation of "varying diameters." The aforementioned

      combinations does not expressly teach spherical particles. However, the
 Case: 1:19-cv-01611-DCN Doc #: 37-17 Filed: 06/25/20 21 of 27. PageID #: 3446

Application/Control Number: 15/294,957                                                Page 19
Art Unit: 1734
      examiner considers the mere recitation of shape to be an obvious engineering

      choice that would have been obvious to one of ordinary skill absent concrete

      evidence that said shape was patentably significant. See MPEP 2144.04(1V)(B).

      Alternatively, ASM Handbooks discloses that theoretical analyses of metal matrix

      composite behavior assumes spherical particles [p.1 ln.15-16, p.2 ln.4-5].

      Therefore, it would have been obvious to modify the method of the

      aforementioned combinations by specifying spherical particles because

      theoretical analyses assume spherical particles.

18.   Claims 30, 76-83, and 92-93 is/are rejected under 35 U.S.C. 103 as being

unpatentable over the aforementioned combinations as applied to claim 26 above, and

further in view of Marya et al. (US 2007/0181224).

      z.     Regarding claim 30, the aforementioned combinations disclose the

      method of claim 26 (see previous). Seals et al. further discloses forming the

      composite as stated previously; however, Seals et al. and Ye et al. do not

      expressly teach subsequently forming the composite into a device as instantly

      claimed. Marya et al. discloses that similar composites can be used for oilfield

      elements such as diverter balls [0008, 0011, 0058]. Therefore, it would have

      been obvious to one of ordinary skill to modify the method of Seals et al. and Ye

      et al. by forming the composite into a diverter ball to be useful in oilfield

      applications.

      aa.    Regarding claim 76 and 79, the examiner notes that the instant claim

      merely requires the limitations of claim 26 and 30, which are previously shown to

      be met by the aforementioned combination.
 Case: 1:19-cv-01611-DCN Doc #: 37-17 Filed: 06/25/20 22 of 27. PageID #: 3447

Application/Control Number: 15/294,957                                           Page 20
Art Unit: 1734
      bb.    Regarding claim 77, the aforementioned combinations disclose the

      method of claim 76 (see previous). Since Seals et al. does not disclose a

      specific amount of Mg, the examiner submits that one of ordinary skill would have

      reasonably been motivated to utilize an entirely Mg material (ie. majority Mg of

      greater than 50 weight percent) absent persuasive evidence to the contrary to

      arrive at the claimed invention. Alternatively, the examiner notes that the Mg

      composites of Ye et al. contain a majority (ie. greater than 50 weight percent) of

      Mg as the matrix phase, as would have been recognized by one of ordinary skill.

      cc.    Regarding claim 78, the aforementioned combinations disclose the

      method of claim 76 (see previous). The examiner notes that the carbon of Seals

      et al. and aforementioned metals of Ye et al. will naturally have a melting point as

      instantly claimed. See MPEP 2145(11).

      dd.    Regarding claims 80-82, the aforementioned combinations disclose the

      method of claim 76 (see previous). The aforementioned combination does not

      expressly teach the dissolution rates as claimed. However, as stated previously,

      since Seals et al. discloses a substantially identical composite material and

      substantially identical method of manufacture, the examiner submits that a

      similar property of dissolution rate would have been expected in the disclosure of

      Seals et al. relative the instant claims. See MPEP 2112.01.

      ee.    Regarding claim 83, the aforementioned combinations disclose the

      method of claim 76 (see previous). As stated previously, Seals et al. discloses

      casting the composite into a part form, which the examiner considers to meet the

      limitation of molding.
 Case: 1:19-cv-01611-DCN Doc #: 37-17 Filed: 06/25/20 23 of 27. PageID #: 3448

Application/Control Number: 15/294,957                                            Page 21
Art Unit: 1734
      ff.    Regarding claim 92, examiner notes that claim 92 merely requires the

      limitations of claims 37, 42, and 76 combined, which have been previously shown

      to by the aforementioned combination.

      gg.    Regarding claim 93, the aforementioned combinations disclose the

      method of claim 92 (see previous). As stated previously, Seals et al. discloses

      casting the composite into a part form, which the examiner considers to meet the

      limitation of molding.

19.   Claims 90-91 is/are rejected under 35 U.S.C. 103 as being unpatentable over the

aforementioned combinations as applied to claim 79 above, and further in view of

Hasan et al. (2002, Development of a novel magnesium-copper based composite with

improved mechanical properties).

      hh.    Regarding claims 90-91, the aforementioned combinations disclose the

      method of claim 79 (see previous). The aforementioned combinations do not

      expressly teach that Cu is included. Hassan et al. discloses a magnesium-

      copper composite, wherein copper particles are included in an amount of 17.95

      weight percent such that improved mechanical properties are achieved [abstract].

      Therefore, it would have been obvious to modify the method of Seals et al. and

      Ye et al. by utilizing a specific amount of 17.96 weight percent of Cu particles

      such that mechanical properties can be improved.

20.   Claims 59 and 70 is/are rejected under 35 U.S.C. 103 as being unpatentable

over the aforementioned combination as applied to claims 47 and 60 above, and further

in view of Marya et al. (US 2007/0181224).
 Case: 1:19-cv-01611-DCN Doc #: 37-17 Filed: 06/25/20 24 of 27. PageID #: 3449

Application/Control Number: 15/294,957                                              Page 22
Art Unit: 1734
       ii.    Regarding claims 59 and 70, the aforementioned combinations disclose

       the method of claims 47 and 60 (see previous). Seals et al. further discloses

       forming the composite as stated previously; however, the aforementioned

       combination does not expressly teach subsequently forming the composite into a

       device as instantly claimed. Marya et al. discloses that similar composites can

       be used for oilfield elements such as diverter balls [0008, 0011, 0058].

       Therefore, it would have been obvious to one of ordinary skill to modify the

       method of Seals et al. and Ye et al. by forming the composite into a diverter ball

       to be useful in oilfield applications



                                      Double Patenting

21.    The nonstatutory double patenting rejection is based on a judicially created

doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the

unjustified or improper timewise extension of the "right to exclude" granted by a patent

and to prevent possible harassment by multiple assignees. A nonstatutory double

patenting rejection is appropriate where the conflicting claims are not identical, but at

least one examined application claim is not patentably distinct from the reference

claim(s) because the examined application claim is either anticipated by, or would have

been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46

USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.

Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,

686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619

(CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
 Case: 1:19-cv-01611-DCN Doc #: 37-17 Filed: 06/25/20 25 of 27. PageID #: 3450

Application/Control Number: 15/294,957                                               Page 23
Art Unit: 1734
       A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d)

may be used to overcome an actual or provisional rejection based on nonstatutory

double patenting provided the reference application or patent either is shown to be

commonly owned with the examined application, or claims an invention made as a

result of activities undertaken within the scope of a joint research agreement. See

MPEP § 717.02 for applications subject to examination under the first inventor to file

provisions of the AIA as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) -

706.02(1)(3) for applications not subject to examination under the first inventor to file

provisions of the AIA. A terminal disclaimer must be signed in compliance with 37 CFR

1.321 (b).

       The USPTO Internet website contains terminal disclaimer forms which may be

used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application

in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26,

PTO/AIA/25, or PTO/AIA/26) should be used. A web-based eTerminal Disclaimer may

be filled out completely online using web-screens. An eTerminal Disclaimer that meets

all requirements is auto-processed and approved immediately upon submission. For

more information about eTerminal Disclaimers, refer to

www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

22.    Claims 26, 34-35, 41, 47, 52, 58, 60, 63, 69, and 75 are provisionally rejected on

the ground of nonstatutory double patenting as being unpatentable over claims 33, 37-

39, and 61-62 of copending Application No. 15/966,759 in view of Seals et al. (US

2012/0177905). The limitations of copending claims 33, 37-39, and 61-62 meet all of

the limitations of instant claims 26, 34-35, 41, 47, 52, 58, 60, 63, 69, and 75, either
 Case: 1:19-cv-01611-DCN Doc #: 37-17 Filed: 06/25/20 26 of 27. PageID #: 3451

Application/Control Number: 15/294,957                                                 Page 24
Art Unit: 1734
explicitly or inherently, except for the limitation of having at least 50 percent of

additives/particles located in the grain boundaries. However, as stated in the previous

rejection sections, Seals et al. discloses that it is desirable to incorporate nanostructures

into the composite structure along the grain boundaries such that properties can be

enhanced [abstract, 0040]. Absent persuasive evidence to the contrary, the examiner

considers all of the nanostructures of Seals et al. to be located on the grain boundary

since Seals et al. is silent regarding a specific amount of nanostructures on the grain

boundary, as would have been reasonably recognized by one of ordinary skill.

Therefore, it would have been obvious for one of ordinary skill to modify the limitations

of the aforementioned copending claims to arrive at the instant claims by specifying the

additives/particles to be located in the grain boundaries such that properties can be

improved.

       This is a provisional nonstatutory double patenting rejection.



                                         Conclusion

23.    No claims allowable.

24.    Any inquiry concerning this communication or earlier communications from the

examiner should be directed to NICHOLAS A WANG whose telephone number is

(408)918-7576. The examiner can normally be reached on usually M-F: 7-4.

       Examiner interviews are available via telephone, in-person, and video

conferencing using a USPTO supplied web-based collaboration tool. To schedule an

interview, applicant is encouraged to use the USPTO Automated Interview Request

(AIR) at http://www.uspto.gov/interviewpractice.
 Case: 1:19-cv-01611-DCN Doc #: 37-17 Filed: 06/25/20 27 of 27. PageID #: 3452

Application/Control Number: 15/294,957                                           Page 25
Art Unit: 1734
       If attempts to reach the examiner by telephone are unsuccessful, the examiner's

supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number

for the organization where this application or proceeding is assigned is 571 -273-8300.

       Information regarding the status of an application may be obtained from the

Patent Application Information Retrieval (PAIR) system. Status information for

published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should

you have questions on access to the Private PAIR system, contact the Electronic

Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a

USPTO Customer Service Representative or access to the automated information

system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/
Examiner, Art Unit 1734

/COLLEEN P DUNN/
Primary Examiner, Art Unit 1736
